Citation Nr: 1129942	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder, including as secondary to a low back disorder.

3.  Entitlement to service connection for a right knee disorder, including as secondary to a low back disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1980 to June 1981. 

This appeal comes to the Board of Veterans' Appeals (Board) from March 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran filed her original claim for service connection in September 2008.  The RO denied the claim by way of a rating decision dated in March 2009.  Thereafter, the Veteran submitted a request for reconsideration of her claim based on additional medical evidence that was not considered in the March 2009 rating decision.  The RO readjudicated the claim in a June 2009 rating decision.  The Veteran then filed a July 2009 Notice of Disagreement with these decisions.  A claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the March 2009 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the March 2009 and June 2009 rating decisions are both nonfinal and currently on appeal, and stem from the Veteran's original September 2008 claim.  Thus, the issues on appeal will not be characterized as new and material evidence issues.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

First, a remand is necessary to obtain any current VA and private treatment records that may pertain to the Veteran's alleged low back disorder, right hip disorder, right knee disorder, and tinnitus.  As such, any existing medical treatment records may shed some light on the nature and etiology of any such disorders.  Thus, if any such medical records showing treatment for these disorders exist, they should be obtained and associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of treatment for the disabilities currently on appeal may be relevant to the Veteran's claim for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, the evidence of record reveals that the Veteran may be receiving SSA disability benefits.  Specifically, in her July 2009 notice of disagreement, the Veteran indicated she had attempted to apply for SSA disability benefits for the past eight years.  Thus, it is necessary to determine whether the Veteran has been granted SSA disability benefits.  If so, her SSA medical records must be obtained prior to the determination of the Veteran's claim as they may pertain to the disabilities at issue.  38 U.S.C.A. § 5103A(c)(3).  In this respect, while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for the low back, right hip, right knee, and tinnitus dated from June 1981 to the present.  

The AOJ also should request that the Veteran submit authorizations to release records of any private treatment she has received and/or currently receives for her low back disability, right hip disability, right knee disability, and tinnitus, or submit any such private treatment records that are in her possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Contact the Veteran to ascertain whether she receives disability benefits from the SSA.  If so, request from the SSA any records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Readjudicate, on the merits, the Veteran's claims for entitlement to service connection for a low back disorder; a right hip disorder, including as secondary to a low back disorder; a right knee disorder, including as secondary to a low back disorder; and for tinnitus in light of any additional evidence received since the November 2009 statement of the case (SOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include 38 C.F.R. § 3.310 (2010).  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


